DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-51, 60, and 71 are cancelled. Claims 57-59 and 66-70 are withdrawn. A complete action on the merits of pending claims 52-56, 61-65, and 72 appears herein.

Response to Arguments
Applicant's arguments filed 06/09/2022, have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Mihalik fails to teach that the tube bundle can adjust between the linear first configuration, to an intermediate spiral or coil-like 3D configuration, to the elliptical substantially-planar deployed configuration; and wherein the at least one inflow tube and at least one outflow tube remain parallel in each of the first, intermediate, and deployed configurations to carry cryogen in both directions along the entire respective configuration. 
Examiner respectfully disagrees, and contends that Mihalik, as further discussed in the rejection to claim 52 below, teaches adjusting at least one tubular structure between a linear configuration and a spiral configuration via translation and rotation of a control shaft. (Fig. 1A and 5A; Pages 2-3, Par. [0031]) One of ordinary skill in the art would recognize that the tubular structure could be transitioned from the spiral configuration to a generally elliptical substantially planar configuration by retracting the control shaft within the elongate body (16) from the spiral configuration. Furthermore, as seen in Fig. 1A and 5A, the tubular structure (at least carrier arm (28)) is parallel with the control shaft at least at the points of attachment to distal tip (24) and elongate body (16). 
Mihalik further teaches a closed fluid loop embodiment, in which the fluid transfer tube is coupled to carrier arm (28) via electrodes (26), and attached to the distal tip (24) and elongate body (16), (Fig. 5A) and would therefore be expected to be manipulated into the same configurations as carrier arm (28).
Babkin, as further discussed in the rejection to claim 52 below, teaches the a cryoprobe (Fig. 5-7, Char. 10: cryoprobe) comprising a plurality of inflow tubes, (Fig. 5-7, Char. 12: inlet fluid transfer tubes) and a tubular control structure configured to act as an outflow tube. (Fig. 5-7, Char. 16: outlet fluid transfer tube)
Modifying the Fig. 1A embodiment to configure the fluid transfer tube (30) to be coupled to carrier arm (30), and attached to the distal tip (24) and elongate body (16), as taught by the Fig. 5A embodiment of Mihalik, as well as configure fluid transfer tube (30) to comprise a plurality of fluid transfer tubes; and configure control shaft (22) to act as a fluid return tube, as taught by Babkin, as further discussed in the rejection to claim 52 below, would result in at least one inflow tube and at least one outflow tube configured remain parallel in each of the first, intermediate, and deployed configurations, at least at the points of contact to distal tip (24) and elongate body (16); wherein the inflow and outflow tubes carry cryogen in both directions (to tip (24) and away from tip (24)) along the entire respective configuration.
Applicant further argues that “in the subject invention as recited in amended claim 52, the cryogen travels to the tip and back (in both directions) along its entire elliptical route. There are at least two parallel tubes defining each of the configurations (linear first, spiral intermediate, and elliptical deployed) which carry the cryogen in opposite directions. Mihalik does not show parallel delivery and return tubes in a coil/spiral nor elliptical planar-like shape.”
Examiner respectfully disagrees and contends that, given broadest reasonable interpretation, the current claims do not require the delivery and return tubes to be parallel along their entire lengths. In the Mihalik/Babkin combination, as further discussed in the rejection to claim 52 below, the fluid delivery and return tubes would be parallel at least at their points of attachment to distal tip (24) and elongate body (16). Furthermore, the fluid would travel to the tip and back along the entire lengths of the inflow/outflow tubes.
Applicant further argues that Babkin doesn’t specify a tube bundle that can adjust between the linear first configuration, to an intermediate spiral or coil-like configuration, to the elliptical substantially-planar deployed configuration; and wherein the at least one inflow tube and at least one outflow tube remain parallel in each of the first, intermediate, and deployed configurations to carry cryogen in both directions along the entire respective configuration. It is not apparent how one would apply the tube bundle shown in Babkin to form the configurations now recited in claim 52 without use of impermissible hindsight analysis.
Examiner respectfully disagrees and contends that Babkin as not relied on to teach adjusting a tube bundle between a linear first configuration, to an intermediate spiral or coil-like configuration, to the elliptical substantially-planar deployed configuration; 
As further discussed in the rejection to claim 52 below, Babkin was relied on to teach a plurality of inflow tubes and a tubular structure configured to act as both a control shaft and a fluid outflow tube. 
Mihalik was relied on to teach a plurality of flexible tubular structures (Fig. 5A: at least carrier arm (28) and fluid conduit (30)) coupled together and fixedly attached to both a distal tip (24) and an elongate body (16), such that movement of a control shaft (22) adjusts the flexible tubular structures between a linear first configuration and an intermediate spiral configuration. (Fig. 1A and 5A; Pages 2-3, Par. [0031]) 
One of ordinary skill in the art would recognize that by retracting shaft (22) within elongate body (16) from the spiral configuration, the flexible tubular structure would be further adjusted from a spiral configuration to a generally elliptical substantially-planar deployed configuration. 
By configuring the fluid conduit (30), coupled to carrier arm (28) in the Fig. 5A embodiment of Mihalik, to comprise a plurality of fluid inflow tubes, as taught by Babkin, at least carrier arm (28) and the plurality of inflow tubes would be configured to form the configurations recited in claim 52 via rotational and translational manipulation of shaft (22) of Mihalik, as discussed further in the rejection to claim 52 below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues “the flow in Wittenberger circulates in only one direction while in the deployed shape. The flow would not be "two-way" as claimed in the subject invention. In contrast, the subject invention as recited in claim 52 circulates the cryogen to the tip and back along an identical path. The fluid inflow and outflow travel along the same serpentine route. This duplicates the cooling power compared to that of a single- direction flow configuration as shown in Wittenberger.”
Examiner respectfully disagrees. Wittenberger, as shown in Fig. 17-18, teaches the cryogenic fluid travels to the tip (end cap (200)) and back via two tubular structures (Flexible members (210) and (220). Looking to applicant’s Remarks, a flow traveling to the tip and back would be considered a “two-way” flow. Furthermore, the flow through flexible members (210) and (220) would be identical at least in that the flow paths are mirrored along the longitudinal axis of pull wire (270). Additionally, the inflow tube, and outflow tube are not required by the current claim limitations to have an identical flow path, or to travel along the same serpentine route. The claims merely require the inflow tube and outflow tube to be parallel to each other. Wittenberger teaches the flexible members (210) and (220) are parallel to each other at least at the proximal most portions of flexible members (210) and (220), within and immediately extending from sheath (204). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-56, 63, 65, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik et al. (hereinafter “Mihalik”) (US 2012/0245577 A1), in view of Babkin et al. (hereinafter “Babkin) (US 2011/0009854 A1).
Regarding claim 52, Mihalik teaches a cryoablation catheter for creating at least one lesion in tissue, (Page 6, Claim 1: medical device; Page 2, Par. [0024]: the treatment regions may deliver cryogenic therapy) the catheter comprising: 
an elongate shaft (Fig. 1A, Char. 28 and 24) comprising an intermediate section (Fig. 1A, Char. 28: carrier arm) and a distal tip (Fig. 1A, Char. 24: distal tip) movable relative to the intermediate section; (Page 2, Par. [0026]: Shaft (22) may be moveable with respect to the elongate body in longitudinal and rotational directions; the distal tip would naturally move with shaft (22) relative to at least the proximal most portion of fluid conduit carrier arm (28))
a tube bundle (Fig. 1A, Char. 22, 28, and 30) comprising a fluid transport member (Fig. 1A, Char. 30: fluid conduit) and at least one elongate control member, (Fig. 1A, Char. 22: shaft) said tube bundle extending along the intermediate section to the distal tip, (Fig. 1A) the tube bundle comprising a linear first configuration (Pages 2-3, Par. [0031]: Depending on the rotational position of shaft (22), at least carrier arm (28) is moveable to a linear configuration.) and an elliptical substantially-planar deployed configuration, (Depending on how far shaft (22) is retracted within elongate body (16), carrier arm (28) can be positioned in a generally elliptical substantially-planar configuration.) and 
the at least one elongate control member extending along the intermediate section and secured to the distal tip, (Fig. 1A) the elongate control member being movable relative to the intermediate section for causing movement of the distal tip relative to the intermediate section; (Page 2, Par. [0026]: Shaft (22) may be moveable with respect to the elongate body in longitudinal and rotational directions; the distal tip would naturally move with shaft (22) relative to at least the proximal most portion of fluid conduit carrier arm (28)) and 
wherein the control member, tube bundle, and distal tip cooperate together such that manipulation of the control member can adjust the tube bundle between the linear first configuration, (Pages 2-3, Par. [0031]: Depending on the rotational position of shaft (22), at least carrier arm (28) is moveable to a linear configuration.) to an intermediate spiral or coil-like 3D configuration, (Pages 2-3, Par. [0031]) to the elliptical substantially-planar deployed configuration; and (Depending on how far shaft (22) is retracted within elongate body (16), carrier arm (28) and fluid conduit (30) are moveable between a spiral configuration, and a generally elliptical substantially-planar configuration.)
The Fig. 1A embodiment of Mihalik, as applied to claim 52 above, is silent regarding the fluid transport member being adjustable between the linear first configuration, to an intermediate spiral or coil-like 3D configuration, to the elliptical substantially-planar deployed configuration via manipulation of the control member; the tube bundle comprising a plurality of fluid transport members; that the tube bundle comprises at least one fluid inflow tube and at least one fluid outflow tube parallel to the at least one fluid inflow tube; and wherein the at least one inflow tube and at least one outflow tube remain parallel in each of the first, intermediate, and deployed configurations to carry cryogen in both directions along the respective configuration.
Mihalik, in another embodiment, teaches the a closed fluid loop configuration in which the fluid conduit (30) can be coupled to carrier arm (28) via electrodes (26), and attached at one end to the distal portion of elongate body (16) and attached at the other end to distal tip (24); (Fig. 5A) wherein the carrier arm (28) and fluid conduit (30) are moveable between at least a linear configuration and a circular configuration. (Page 5, Par. [0051]: The carrier arm (28) and/or fluid conduit (30) may be manipulated into the desired geometric configuration, whether circular, arcuate, linear, or the like)
Mihalik further teaches that features and components of different embodiments of the system and devices disclosed in Mihalik are not exclusive of each other and may be combined. (Pages 5-6, Par. [0054])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Fig. 1A embodiment of Mihalik to incorporate the teachings of the Fig. 5A embodiment of Mihalik, and configure the fluid conduit to be coupled to carrier arm (28) via electrodes (26), and attached at one end to the distal portion of elongate body (16) and attached at the other end to the distal tip (24). Doing so would allow the cooling assembly to regulate or control temperature of the carrier arm 28 and/or electrodes 26 without direct fluid dispersion or irrigation at the distal portion 20 or tissue site, as suggested by Mihalik (Pages 3-4, Par. [0039]), and would also allow fluid conduit (30) to be more efficiently configured into different shaped configurations, such as linear or circular configurations, including the linear first configuration, to an intermediate spiral or coil-like 3D configuration, to a generally elliptical substantially-planar deployed configuration, with carrier arm (28). 
Modified Mihalik, as applied to claim 52 above, is silent regarding the tube bundle comprising a plurality of fluid transport members; that the tube bundle comprises at least one fluid inflow tube and at least one fluid outflow tube parallel to the at least one fluid inflow tube; and wherein the at least one inflow tube and at least one outflow tube remain parallel in each of the first, intermediate, and deployed configurations to carry cryogen in both directions along the respective configuration.
Babkin, in a similar field of endeavor, teaches a cryoprobe (Fig. 5-7, Char. 10: cryoprobe) comprising a plurality of tubular fluid conduits configured to act as inflow tubes (Fig. 5-7, Char. 12: inlet fluid transfer tubes) and a tubular structure configured to act as an outflow tube; (Fig. 5-7, Char. 16: outlet fluid transfer tube) wherein the central tubular structure is further configured to act as a control shaft to affect the shape of the inflow tubes. (Page 3, Par. [0029])
The use of a single tubular fluid conduit, or a plurality of tubular fluid conduits are interchangeable configurations well known in the art. Additionally, no statement of criticality was found in applicant’s specification regarding the use of a plurality of fluid transport members instead of a single fluid transport member. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the Fig. 1A and Fig. 5A embodiments of Mihalik to incorporate the teachings of Babkin, and configure fluid conduit (30) as a plurality of fluid conduits, and configure shaft (22) of Mihalik to act as an outflow tube. Configuring fluid conduit (30) of Mihalik as a plurality of fluid conduits would be a simple substitution of one fluid conduit configuration for another for the predictable result of delivering cryogenic fluid to regulate/affect the temperature of at least the electrodes and surrounding tissue. Configuring shaft (22) of Mihalik to act as an outflow tube would provide an efficient way for fluid to be transported away from the distal tip (24) of Mihalik, and help ensure a constant, smooth stream of fresh fluid through the fluid conduits (30). A constant flow of fresh fluid would improve the efficiency of the heat transfer, as the circulation of fluid would minimize the affect the tissue temperature has on the temperature of the fluid/fluid conduits.
In this combination, the fluid conduits (30) of Mihalik would be expected to have the same or similar shape as carrier arm (28) of Mihalik due to them being coupled together via electrodes (26). The at least one inflow tube and at least one outflow tube remain parallel in each of the first, intermediate, and deployed configurations to carry cryogen in both directions along the respective configuration, at least at the distal and proximal most ends of the at least one inflow tube and at least one outflow tubes, as shown in Mihalik. (Fig. 5A: Carrier arm (28) and fluid conduit (30) are parallel with shaft (22) at least at the points of attachment to distal tip (24) and elongate body (16)) 
Regarding claim 53, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches the distal tip is axially and rotationally movable relative to the intermediate section. (Mihalik: Page 2, Par. [0026]: Shaft (22) may be moveable with respect to the elongate body in longitudinal and rotational directions; the distal tip would naturally move with shaft (22) relative to at least the proximal most portion of fluid conduit carrier arm (28))
Regarding claim 54, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches at least one of the plurality of fluid transport members is a fluid inflow tube to deliver a cryogen to the distal tip. (Page 5, Par. [0053]: The fluid may be routed through the device in a closed-loop fashion for thermal transfer through conduction; Fig. 5A: the fluid conduit is attached to distal tip (24) – it is implicit that this feature be present in the Mihalik/Babkin combination based on the rejection to claim 52 above.)
Regarding claim 55, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches at least one of the plurality of fluid transport members is a fluid return tube to transport a cryogen away from the distal tip. (Babkin: Pages 2-3, Par. [0028]: Central outlet fluid transfer tube (16) discharges the outlet flow to the housing (11) – it is implicit that this feature be present in the Mihalik/Babkin combination based on the rejection to claim 52 above.)
Regarding claim 56, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches the control member is a fluid return tube for transporting a cryogen away from the distal tip. (Babkin: Pages 2-3, Par. [0028]: Central outlet fluid transfer tube (16) discharges the outlet flow to the housing (11) – it is implicit that this feature be present in the Mihalik/Babkin combination based on the rejection to claim 52 above.)
Regarding claim 63, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches at least one of the fluid transport members comprises a superelastic material. (Mihalik: Page 3, Par. [0034]: Fluid conduit (30) may be constructed from a shape memory material such as Nitinol.)
Regarding claim 65, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches the control member is a single wire extending from the intermediate section to the distal tip. (Mihalik: Fig. 1A-C: Shaft (22) is a single wire extending from the proximal portion of carrier arm (28) to distal tip (24))
Regarding claim 72, the combination of Mihalik/Babkin, as applied to claim 52 above, teaches the tube bundle includes two fluid transport members in a parallel arrangement. (The inlet fluid transfer tubes (12) of Babkin would be coupled together via electrodes (26) of Mihalik – it is implicit that this feature be present in the Mihalik/Babkin combination based on the rejection to claim 52 above.)
Claims 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik (US 2012/0245577 A1) in view of Babkin (US 2011/0009854 A1), as applied to claim 52 above, and further in view of Wittenberger et al. (hereinafter “Wittenberger”) (US 6,106,518).
Regarding claim 61, the combination of Mihalik/Babkin, as applied to claim 52 above, does not explicitly teach an outer sheath comprising a proximal end and a distal end, the outer sheath and elongate shaft being axially slideable relative to one another.
Wittenberger, in a similar field of endeavor, teaches an outer sheath comprising a proximal end and a distal end, (Fig. 4A-B, Char. 24: guiding sheath) and an elongate shaft; (Fig. 4A-B, Char. 25: flexible member) wherein the outer sheath and elongate shaft are axially slideable relative to one another. (Col. 4, Lines 58-63)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mihalik/Babkin, as applied to claim 52 above, to incorporate the teachings of and include an outer sheath comprising a proximal end and a distal end, such that the outer sheath is disposed around distal portion (20) of Mihalik; wherein the outer sheath and distal portion (20), including carrier arm (28), are axially slideable relative to one another. Doing so would allow for protection of the device and tissue outside of the treatment area, by allowing the distal portion (20) to be housed within the outer sheath as the device is transported to and from the target treatment area.
Regarding claim 64, the combination of Mihalik/Babkin, as applied to claim 52 above, does not explicitly teach at least one of the fluid transport members is spring biased.
Wittenberger, in a similar field of endeavor, teaches a fluid inflow tube (Fig. 18, Char. 210: first flexible member) and a fluid return tube, (Fig. 18, Char. 220: second flexible member) wherein the fluid inflow and return tubes are spring biased. (Col. 8, Lines 18-24: Coils/springs (250 or 260) help provide the device with consistent deformation control within the flexible members (210 and 220). Accordingly, the degree of deformation can be controlled by varying the stiffness of the coils/springs and resilient members within the flexible members.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mihalik/Babkin, as applied to claim 52 above, to incorporate the teachings of Wittenberger, and configure at least the inlet fluid transfer tubes (12) of Babkin to be spring biased. Doing so would allow for consistent deformation control, and would allow for the degree of deformation to be controlled by varying the stiffness of the coils/springs, as discussed in Wittenberger. (Col. 8, Lines 18-24)
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Mihalik (US 2012/0245577 A1) in view of Babkin (US 2011/0009854 A1), as applied to claim 52 above, and further in view of Castellano et al. (hereinafter “Castellano”) (US 2005/0027289 A1).
Regarding claim 62, the combination of Mihalik/Babkin, as applied to claim 52 above, does not explicitly teach an insulating layer surrounding at least a portion of the elongate shaft.
Castellano, in a similar field of endeavor, teaches an insulating layer surrounding at least a portion of an elongate shaft. (Page 5, Par. [0043]: an insulating cover may be provided to surround selected portions of the ablation element (600) while leaving the tissue contacting portions of the outer surface (606) exposed.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mihalik/Babkin, as applied to claim 52 above, to incorporate the teachings of Castellano, and include an insulating cover to surround selected portions of carrier arm (28) not intended to contact tissue. Doing so would allow for the cooling effect of the cooling fluid to be concentrated at the tissue contacting portions of the elongated shaft, protecting the tissue outside of the target treatment zone and other portions of the device from unintentional damage potentially caused by accidentally coming into contact with the electrode array/carrier arm during use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794